SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

327
KA 12-00535
PRESENT: SCUDDER, P.J., FAHEY, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

MICHAEL C. SINGER, DEFENDANT-APPELLANT.


J. SCOTT PORTER, SENECA FALLS, FOR DEFENDANT-APPELLANT.

BARRY L. PORSCH, DISTRICT ATTORNEY, WATERLOO, FOR RESPONDENT.


     Appeal from a judgment of the Seneca County Court (Dennis F.
Bender, J.), entered March 29, 2010. The judgment revoked defendant’s
sentence of probation and imposed a sentence of imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment revoking the
sentence of probation previously imposed and sentencing him to a
determinate term of incarceration, followed by three years of
postrelease supervision. Contrary to defendant’s contention, we
conclude that the record does not establish that County Court “ ‘was
unaware that it had the ability to exercise its discretion in
determining whether to impose a lesser period of postrelease
supervision’ ” (People v McCrimager, 81 AD3d 1324, 1324). We reject
defendant’s further contention that the duration of the period of
postrelease supervision is unduly harsh or severe.




Entered:   March 22, 2013                          Frances E. Cafarell
                                                   Clerk of the Court